Detailed Action

	This office action is in response to the amendment filed 11/19/2020.
Claims 1, 4, 17, 19-20 were amended.
No claims were added/cancelled.
Claims 1, 19 20 are independent claims.
Claims 1-20 are allowed.

Response to Arguments

Applicant’s arguments, see pages 2-4, filed 02/16/2021, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. The Examiner recognizes the cited portions of the specification disclose the corresponding structure, material or acts for performing the entire claim functions for all the limitations identified as invoking 112(f).


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Sampathkumar et al. (Pat. 9524275) discloses a loading a portion of a document in a markup language into memory, translating the selected loaded portion of the document from a first format to a second format. Sikchi et al (Pat. 8892993) discloses mapping between nodes associated with structured data. The nodes having embedded therein pointer information. The pointer information points back to specific locations in the structured data. The prior art of record failed to specifically disclose or suggest: “a document generation means for generating the document based on the structured data generated by the structured data generation means and the layout template of the template storage means; a multi-language development means for replicating node information that defines the arrangement order or hierarchical relation of the part correspondingly to the arrangement order or hierarchical relation defined in the node information of the document in a first language, as the node information of the document in a second language, and replicating the part defined in the node information as a part in the second language; and an update management means for, when the part is updated, updating parts in other languages corresponding to the part or performing processing to promote such update”.
Further, the Examiner cannot determine a reasonable motivation in either the prior . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOWARD CORTES/Primary Examiner, Art Unit 2144